Opinion filed September 6, 2018




                                        In The


        Eleventh Court of Appeals
                                      ___________

                                No. 11-18-00229-CV
                                      ___________

                     BARRY TRANCKINO, Appellant
                                          V.
             SINCLAIR OIL & GAS COMPANY, Appellee


                    On Appeal from the 132nd District Court
                                  Borden County, Texas
                              Trial Court Cause No. 1298



                     MEMORANDUM OPINION
      Barry Tranckino has filed in this court a motion to withdraw his notice of
appeal. Tranckino indicates that he “has become informed that the [trial court’s]
order does not appear to be final” or appealable at this time. Pursuant to Tranckino’s
request for permission to withdraw his notice of appeal, we dismiss this appeal. See
TEX. R. APP. P. 42.1(a)(1).
        The motion is granted, and the appeal is dismissed.


                                                                   PER CURIAM


September 6, 2018
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2